DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The Election of Species Requirement dated September 24, 2021 is withdrawn in view of applicant’s amendments to the claims and arguments presented in the response dated November 9, 2021.  Accordingly, an action on the merits of all claims 1-20 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is indefinite since it improperly depends from itself.  As a result, for examination purposes, claim 4 has been treated as though it depends from parent claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zielke et al. US 2019/0297769 A1.
With respect to claim 1, Zielke et al. US 2019/0297769 A1 disclose an agricultural planting machine 8 (Figure 4; see the disclosure in paragraph [0042], lines 1 and 2) comprising: 
a frame (unnumbered; Figure 4); 
a first row unit 10 (Figures 4 and 5A; see the disclosure in paragraph [0042], lines 1-3) supported by the frame (unnumbered; Figure 4), the first row unit 10 (Figures 4 and 5A; see the disclosure in paragraph [0042], lines 1-3) comprising: 
a disk opener 20 (Figure 5A; see the disclosure in paragraph [0042], line 6) configured to create a furrow for planting agricultural material (“seeds” as disclosed in paragraph [0002], line 3) in a first row; and 

a residue (see the disclosure in paragraph [0004], line 3) shield 28 (Figure 5A; see the disclosure in paragraph [0062], lines 6 and 7) configured to shield 28 (Figure 5A; see the disclosure in paragraph [0062], lines 6 and 7) a second row, corresponding to a second row unit 10 (Figures 4 and 5A; see the disclosure in paragraph [0042], lines 1-3), from the residue (see the disclosure in paragraph [0004], line 3).
As to claim 2, the agricultural planting machine 8 (Figure 4; see the disclosure in paragraph [0042], lines 1 and 2) comprises one of: a grain drill, an air seeder, or a row crop planter (see the disclosure in paragraph [0040], line 7).
Regarding claim 3, the agricultural material (“seeds” as disclosed in paragraph [0002], line 3) comprises seed (“seeds” as disclosed in paragraph [0002], line 3) , and further comprising a distribution mechanism (unnumbered; Figure 4) configured to place the seed (“seeds” as disclosed in paragraph [0002], line 3) in the furrow. 
With respect to claim 5, the residue (see the disclosure in paragraph [0004], line 3) shield 28 (Figure 5A; see the disclosure in paragraph [0062], lines 6 and 7) is supported by a support arm 53 or 62.
As to claim 6, the residue (see the disclosure in paragraph [0004], line 3) shield 28 (Figure 5A; see the disclosure in paragraph [0062], lines 6 and 7) comprises a rotatable disk (Figure 19; see the disclosure in paragraphs [0090]-[0095]).
Regarding claim 7, the support arm 53 or 62 is necessarily supported on the second row unit 10 (Figure 4; see the disclosure in paragraph [0042], lines 1-3) such that the residue (see the 
As to claim 8, the support arm 62 comprises a pivotable (in view of the actuator, unnumbered, in Figure 18) float arm 62.
With respect to claim 9, the support arm comprises a first portion that is coupled to the second row unit, and a second portion that is offset (see Figure 19) from the first portion and is coupled to the residue shield.
As to claim 10, the support arm comprises a first portion that is coupled to the second row unit and a second portion that is generally aligned with the first portion and is coupled to the residue shield (see Figure 19).
Regarding claim 11, the residue shield 28 comprises a concave disk (see the disclosure in paragraph [0090], line 7) having a concave surface (see the disclosure in paragraph [0090], line 7) that faces the second portion of the support arm.
With respect to claim 12, the concave disk (see the disclosure in paragraph [0090], line 7) is supported by a spindle (unnumbered; Figure 19) that is necessarily partially received within a cavity (unnumbered) formed by the concave surface (see the disclosure in paragraph [0090], line 7).
With respect to claim 13, Zielke et al. US 2019/0297769 A1 disclose an agricultural planting machine 8 (Figure 4; see the disclosure in paragraph [0042], lines 1 and 2) comprising: 

a plurality of row units 10 (Figures 4 and 5A; see the disclosure in paragraph [0042], lines 1-3) mounted to the frame assembly (unnumbered; Figure 4) and configured to plant seed (“seeds” as disclosed in paragraph [0002], line 3) in a plurality of rows, each row unit 10 (Figures 4 and 5A; see the disclosure in paragraph [0042], lines 1-3) corresponding to one of the rows and comprising: 
a disk opener 20 (Figure 5A; see the disclosure in paragraph [0042], line 6) configured to create a furrow for planting the seed (“seeds” as disclosed in paragraph [0002], line 3) in the corresponding row; 
a row cleaner 12 (Figure 5A; see the disclosure in paragraph [0042], line 5) disposed in a path of the disk opener 20 (Figure 5A; see the disclosure in paragraph [0042], line 6) and configured to move residue (see the disclosure in paragraph [0004], line 3) from the path; and 
a residue (see the disclosure in paragraph [0004], line 3) shield 28 (Figure 5A; see the disclosure in paragraph [0062], lines 6 and 7) configured to shield 28 (Figure 5A; see the disclosure in paragraph [0062], lines 6 and 7) a second row from moved residue (see the disclosure in paragraph [0004], line 3) from an adjacent row.
As to claim 14, the residue (see the disclosure in paragraph [0004], line 3) shield 28 (see the disclosure in paragraph [0062], lines 6 and 7) comprises a disk rotatably coupled to a support arm 53 or 62.
Regarding claim 15, the support arm 53 or 62 is coupled to the row unit 10.
As to claim 16, the support arm 53 or 62 comprises a float arm pivotably coupled to the row unit 10 (see the disclosure in paragraph [0042], lines 1-3).

With respect to claim 18, Zielke et al. US 2019/0297769 A1 disclose a row unit 10 (Figures 4 and 5A; see the disclosure in paragraph [0042], lines 1-3) for an agricultural planting machine 8 (Figure 4; see the disclosure in paragraph [0042], lines 1 and 2), the row unit 10 (Figures 4 and 5A; see the disclosure in paragraph [0042], lines 1-3) comprising: 
a disk opener 20 (Figure 5A; see the disclosure in paragraph [0042], line 6) configured to create a furrow for planting agricultural material (“seeds” as disclosed in paragraph [0002], line 3) in a crop row; 
a row cleaner 12 (Figure 5A; see the disclosure in paragraph [0042], line 5) disposed in a path of the disk opener 20 (Figure 5A; see the disclosure in paragraph [0042], line 6) and configured to move residue (see the disclosure in paragraph [0004], line 3) from the path; and 
a residue (see the disclosure in paragraph [0004], line 3) shield 28 (Figure 5A; see the disclosure in paragraph [0062], lines 6 and 7) configured to shield 28 (Figure 5A; see the disclosure in paragraph [0062], lines 6 and 7) the crop row from residue (see the disclosure in paragraph [0004], line 3) moved from an adjacent crop row corresponding to another row unit 10 (Figures 4 and 5A; see the disclosure in paragraph [0042], lines 1-3).
Regarding claim 19, the residue (see the disclosure in paragraph [0004], line 3) shield 28 (see the disclosure in paragraph [0062], lines 6 and 7) is mounted to the row unit 10 (see the disclosure in paragraph [0042], lines 1-3) by a support arm 53 or 62, wherein the residue (see the disclosure in paragraph [0004], line 3) shield 28 (see the disclosure in paragraph [0062], lines 6 and 7) is lifted with the row unit 10 (see the disclosure in paragraph [0042], lines 1-3).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zielke et al. US 2019/0297769 A1 in view of AU 2003231613 A1.
The residue shield 28 (Figure 5A) of Zielke et al. US 2019/0297769 A1 is necessarily configured to create a second furrow (to some degree in view of Figure 5A since residue shield 
Claim 4 distinguishes over Zielke et al. US 2019/0297769 A1 in requiring fertilizer to be placed in the furrow.
AU 2003231613 A1 discloses “seeding and fertilizing operations” in line 5 of page 4 in an agricultural implement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have placed fertilizer in the furrow of Zielke et al. US 2019/0297769 A1 (in addition to seed) as disclosed in AU 2003231613 A1 for greater versatility in use and operation of the machine of Zielke et al. US 2019/0297769 A1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Beaujot US 2018/0098484 discloses an agricultural machine utilizing members that can function as shields.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



December 3, 2021